     

Exhibit 10.6(b)

 

Wealth Management

Ceres Managed Futures LLC

522 Fifth Avenue - 14th Fl

New York, NY 10036

tel 212 296 1999

fax 212 296 6868

 

LOGO [g657388g81o22.jpg]

June 1, 2013

Aventis Asset Management, LLC

2150 E. Lake Cook Road, Suite 720

Buffalo Grove, IL 60089

Attention: Mr. Steve Hwang

 

  Re: Management Agreement Renewals

Dear Mr. Hwang:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2014 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Commodity Advisors Fund L.P.

 

  •  

MB Master Fund L.P.

 

  •  

Institutional Futures Portfolio L.P.

 

  •  

MSSB Spectrum Strategic L.P.

 

  •  

Managed Futures Premier Aventis II, L.P.

 

  •  

Managed Futures Premier Aventis L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Damian George at the address
above or fax to 212-296-6868. If you have any questions I can reached at
212-296-1292.

Very truly yours,

 

CERES MANAGED FUTURES LLC   By:  

/s/ Damian George

  Damian George  

Chief Financial Officer & Director

AVENTIS ASSET MANAGEMENT, LLC By:  

/s/ Steven Hwang

Print Name:  

Steven Hwang, coo/Head of Marketing

DG/sr

Morgan Stanley Smith Barney LLC, Member SIPC.